826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theodore Thomas EARGLE, Plaintiff-Appellant,v.Harold BRADLEY, Commissioner, et al., Defendants,Herman Davis, Warden;  William Long, Defendants-Appellees.
No. 86-5554.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before CORNELIA G. KENNEDY, and NELSON, Circuit Judges, and HERMAN JACOB WEBER,* District Judge.
PER CURIAM.


1
For the reasons stated in the report and recommendation of the United States Magistrate filed July 23, 1985, the legal conclusions of which were buttressed by the opinion of the United States Supreme Court in Whitley v. Albers, 475 U.S. 312 (1986), the judgment of the district court is AFFIRMED.



*
 Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation